Citation Nr: 1518438	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-15 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from September 1963 to June 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in March 2012 and February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges that, as part of a May 2013 VA Form 9 (Appeal to the Board), the Veteran indicated that no hearing was desired in conjunction with his appeal.  However, on a subsequent November 2013 VA Form 9, he indicated that he desired a videoconference hearing in conjunction with this case.  Further, nothing in the record reflects the Veteran was scheduled for such a hearing, or that his hearing request was withdrawn.  In fact, his accredited representative asserted in an April 2015 written statement that this case should be remanded to comply with the Veteran's request for a videoconference hearing.

The AOJ must schedule the Veteran for his videoconference hearing.  See 38 C.F.R. §§ 20.700, 20.704.  Consequently, the Board concurs that a remand is required in this case.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case. The purpose of this remand is to afford the veteran due process of law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




